Case 19-26542   Doc 2-1   Filed 12/11/19   Page 1 of 44




EXHIBIT A
                Case 19-26542        Doc 2-1      Filed 12/11/19     Page 2 of 44




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION
                                  www.flsb.uscourts.gov

In re:

DURANT INTERNATIONAL CORP,                                   Chapter 15

         Debtor in a Foreign Proceeding.
                                              /

In re:

KILDARE FINANCE LTD                                          Chapter 15

         Debtor in a Foreign Proceeding.
                                              /

In re:

MACDOEL INVESTMENT LIMITED                                   Chapter 15

         Debtor in a Foreign Proceeding.
                                              /

   DECLARATION OF MATTHEW RICHARDSON IN SUPPORT OF CHAPTER 15
        PETITION FOR RECOGNITION OF A FOREIGN PROCEEDING

         I, MATTHEW RICHARDSON (“Joint Liquidator” or “Foreign Representative”), court-

appointed joint liquidator and the foreign representative for the bankruptcy estates of DURANT

INTERNATIONAL CORP (“Durant”), KILDARE FINANCE LTD (“Kildare”), and MACDOEL

INVESTMENT LIMITED (“MacDoel”) (collectively, the “Debtors”), hereby declare under

penalty of perjury under the laws of the United States as follows:

         1.     I am over the age of 18 and I am competent to make this Declaration. All statements

contained herein are true and correct to the best of my knowledge and belief, my review of the

relevant documents and from conversations with relevant personnel. If called upon, I could testify
                  Case 19-26542        Doc 2-1     Filed 12/11/19     Page 3 of 44




as to all matters set forth in this Declaration based upon my own personal knowledge, except for

those portions specified as being otherwise.

        2.        This Declaration is submitted in support of the Chapter 15 Petition for Recognition

of Foreign Proceeding (the “Petition”)1 and the Verified Motion for Order Granting Recognition

of Foreign Main Proceeding Pursuant to §§ 1515 and 1517 of the Bankruptcy Code (the “Verified

Motion”), seeking entry of an Order granting (i) recognition of the BVI Bankruptcy Cases as

“foreign main proceedings” under section 1517 of the Bankruptcy Code; (ii) related relief under

sections 1520, 1521; and (iii) other applicable relief under the Bankruptcy Code.

                                          BACKGROUND

   A. The Debtors’ Formation

        3.        Durant and MacDoel were incorporated in the British Virgin Islands on July 2,

1996.

        4.        Kildare was incorporated in the British Virgin Islands on November 21, 1996.

        5.        All three Debtors have their registered offices in Road Town, Tortola, British

Virgin Islands.

        6.        Durant, Kildare and MacDoel are part of a group of companies that has at all times

been both controlled and beneficially owned by Paulo Salim Maluf ("Paulo Maluf") or members

of his family.

   B. The Fraud Against the Creditors

        7.        My investigations to date show that the Debtors and their affiliates had no

legitimate purpose and were only used as vehicles to launder the proceeds of a fraud perpetrated




        1
         Capitalized terms not otherwise defined herein shall have the meaning ascribed to them
in the Verified Motion.


                                              Page 2 of 12
                Case 19-26542       Doc 2-1     Filed 12/11/19      Page 4 of 44




by Paulo Maluf against the Municipality of Sao Paulo (the "Municipality") while he was its Mayor

between January 1993 and December 1996.

       8.      In or around 1999, it was discovered that Paulo Maluf and those closely related to

him had perpetrated a wide-scale fraud against the Municipality in connection with major public

works projects, including the project to construct Avenida Agua Espraiada in Sao Paulo, whereby

in the region of US$200 million was misappropriated from the Municipality by way of bribes,

secret commissions and other fraudulent payments.

       9.      Since then, Paulo Maluf and his family members have been investigated and

indicted for money laundering in many countries, including Brazil, United States, Switzerland,

and France. Paulo Maluf, Flavio Maluf and other Malufs have been convicted for money

laundering by Brazilian courts related to the fraud perpetrated in the construction of Avenida Agua

Espraiada, in Sao Paulo. It is understood that Paulo Maluf is currently under house arrest after

being sentenced to seven years and nine months of prison, which sentence was confirmed by the

Brazilian Supreme Court.

   C. The Fraud Investigations

       10.     The fraud has and continues to be investigated by authorities from various

jurisdictions including the Municipality and the Federal Republic of Brazil, the Jersey Police

Financial Crimes Unit (“Jersey Police”), the Money Laundering Reporting Office of the Federal

Office for Police, Bern, Switzerland (the "Swiss Police"), and the Joint Liquidators.

       11.     As reported by news accounts and court filings, the Municipality and the Federal

Republic of Brazil (“Brazilian Creditors”) became aware of the fraud in 1999, when they were

contacted by an Inspector of the Jersey Police requesting information about the existence of

criminal investigations or convictions in Brazil against Paulo Maluf, Flavio Maluf and various




                                           Page 3 of 12
                Case 19-26542         Doc 2-1     Filed 12/11/19      Page 5 of 44




other Maluf family members following the submission of a suspicious transaction report to the

money laundering authorities in Jersey.

       12.     As reported by news accounts and court filings, the Jersey’s Police investigation

put the financial institutions in Jersey on notice which I understand resulted in the freezing of

accounts at these institutions in 2000. The Jersey Police also advised the Brazilian Creditors that

the main source of funding for the accounts in Jersey had been bank accounts in Switzerland.

       13.     Moreover, I am aware that the Jersey Attorney General commenced his own

investigation as to whether the monies in Jersey represented the proceeds of money laundering

and, if so, whether any offence had been committed within Jersey's criminal jurisdiction.

       14.     In mid-2001, the Brazilian Creditors received an official communication from the

Swiss Police. Such communication revealed that the Swiss authorities were also investigating

potential money laundering by the Malufs through bank accounts in Switzerland.

       15.     The Debtors and its affiliates were the subject of pre-action Norwich Pharmacal

disclosure orders (a “Norwich Pharmacal” is a proceeding to obtain information from a witness

for use in a contemplated litigation) in Jersey. Significant amounts of information, including

banking records, were disclosed to the Brazilian Creditors under these orders.

       16.     As part of the ongoing communications between the Brazilian and Jersey

authorities, the Brazilian authorities submitted official letters to the Jersey authorities in 2003 and

2005 to obtain information. The Malufs contested this process, however, ultimately disclosure was

made to the Brazilian authorities.

       17.     As a result of the investigations undertaken by inter alia the Brazilian Creditors,

the Jersey Police and the Swiss Police, a detailed understanding of the fraud has been developed




                                             Page 4 of 12
               Case 19-26542        Doc 2-1     Filed 12/11/19     Page 6 of 44




including the involvement in the fraud of a number of companies owned and/or controlled by the

Maluf family, including Durant, Kildare, and MacDoel.

   D. The Jersey Proceedings Against Kildare and Durant

       18.     In 2009, the Brazilian Creditors commenced proceedings against Kildare and

Durant in the Royal Court of Jersey claiming certain monies held in bank accounts at Deutsche

Bank in Jersey in the names of those companies. The Brazilian Creditors alleged that, at material

times, Kildare and Durant were beneficially owned and controlled by the Maluf family, and their

knowledge of the fraud was to be imputed such that the monies in the bank accounts were received

with the knowledge of their tainted origin (the "Jersey Proceedings").

       19.     The Brazilian Creditors sought to prove the fraud in the Jersey Proceedings by

reference to only a sample of the transactions, those conducted in January 1998 only. During that

short period, the information showed monies flowing through Kildare and Durant, but not

MacDoel. For that reason, MacDoel was not part of the Jersey Proceedings.

       20.     After a lengthy contested trial, the Jersey Court "unhesitatingly" concluded in a

written judgment dated November 16, 2012, that Kildare and Durant were liable to the Brazilian

Creditors as constructive trustees to the extent of US$10,500,055.35.

       21.     On April 22, 2013, the Jersey Court issued its final Order (“Jersey Judgment”),

stating inter alia: (a) Kildare and Durant were to pay the Brazilian Creditors US$28,344,453.84

forthwith; (b) simple interest at the rate of US Prime +1 % was to be payable on the sum of

US$28,344,453.84 from November 16, 2012, continuing until payment; and (c) the Brazilian

Creditors' costs of the proceedings were to be paid by Kildare and Durant on the indemnity basis.




                                           Page 5 of 12
                Case 19-26542        Doc 2-1     Filed 12/11/19      Page 7 of 44




       22.     Prior to the appointment of the Joint Liquidators, the Brazilian Creditors recovered

US$3,439,692.36 against the Jersey Judgement from accounts in the names of Kildare and Durant

in Jersey and applied such monies to the outstanding judgment.

       23.     Kildare and Durant made no effort to pay the unpaid part of the Jersey Judgement.

As of February 16, 2018, the sum outstanding inclusive of interest was US$30,865,754.87. The

Brazilian Creditors then sought the appointment of liquidators.

       24.     It should be noted that the Jersey Judgment represents only a very small part of the

total funds derived from the fraud that were later verified in the investigations, because the Jersey

Judgment only reflects one month’s worth of transactions. The total amount of funds derived from

the fraud is in the region of US$200 million and at present claims against the estates of the three

Debtors, submitted on a joint and several basis, amount to at least US$172 million.

   E. The BVI Bankruptcy Proceedings Regarding Kildare and Durant

       25.     On July 26, 2017, the Brazilian Creditors applied to the High Court of Justice of

the British Virgin Islands (“BVI Court”) to place Kildare and Durant into liquidation (together

with the liquidation proceeding related to MacDoel below, the “BVI Liquidation Proceedings”).

       26.     On November 8, 2017, the BVI Court entered orders granting relief, ordering the

liquidation of Kildare and Durant, and appointing Marcus Wide and Kevin Hellard as Joint

Liquidators of the two debtors. See Composite Exhibit 1.

       27.     On December 20, 2018, the BVI Court made an order giving permission to Marcus

Wide to resign from office and appointing myself as a Joint Liquidator along with Kevin Hellard.

The change was effective as of December 31, 2018 See Exhibit 2.




                                            Page 6 of 12
                 Case 19-26542         Doc 2-1      Filed 12/11/19    Page 8 of 44




    F. The BVI Bankruptcy Proceedings Regarding MacDoel

        28.     Although MacDoel was not a party to the Jersey Proceedings, The Brazilian

Creditors, aided by a number of parties including the Jersey Police and the Swiss Police, have

taken significant steps over a large number of years to investigate the fraud, including MacDoel's

role in it. In 2009, the Brazilian Creditors filed a Civil Claim in Brazil against inter alia MacDoel.

        29.     It is clear from the above investigations and those undertaken by the Joint

Liquidators that MacDoel played a role in the fraud and was a conduit in the same way Kildare

and Durant were, for moving funds misappropriated through the fraud.

        30.     The Joint Liquidators identified in the books of Kildare net payments made to and

on behalf of MacDoel in the amount total amount of U$4,033,873, without consideration or

evidence of repayment.

        31.     On October 18, 2018, the Joint Liquidators served a statutory demand on MacDoel

seeking repayment of that amount. MacDoel sought to set aside the statutory demand, but

withdrew that application at the last minute.

        32.     On April 8, 2019, the BVI Court granted relief, ordered the liquidation of MacDoel,

and appointed Kevin Hellard and I as Joint Liquidators of MacDoel. See Exhibit 3.

    G. The Pooling of the Estates of the Debtors in BVI

        33.     On December 4, 2019, the BVI Court entered an order pooling the assets and

liabilities of the estates of all three Debtors.

    H. The Joint Liquidators in the BVI Liquidation Proceedings

        34.     The Joint Liquidators performed numerous activities on behalf of the Debtors after

the commencement of the BVI Bankruptcy Proceedings and before filing the Petition that were

not insignificant. More specifically, a substantial part of the Joint Liquidators’ activity performed




                                               Page 7 of 12
                Case 19-26542         Doc 2-1      Filed 12/11/19        Page 9 of 44




until now consisted of coordinating from the BVI investigations conducted both in the BVI and in

foreign jurisdictions related to the Debtors’ assets and the use of the Debtors and their subsidiaries

to perpetrate the fraud.

       35.      For instance, some of the activities performed by the Joint Liquidators on behalf

of the Debtors within the investigations were: (i) obtained books and records from the Debtors’

former advisors, banks, and other third parties in the BVI and abroad to analyze the Debtors’ assets

and fraudulent transfers; (ii) placed advertisements in the BVI, Jersey, and Brazil announcing the

Joint Liquidators’ appointment and inviting potential creditors to contact them; (iii) conducted

discovery of documents and information from the Debtors’ shareholders and service providers;

(iv) reviewed records of the Debtors to identify potential creditors; (v) wrote to members of the

Maluf family involved in the matter; (vi) conducted searches in the BVI court registry and other

publicly available databases to determine whether other actions had been commenced against the

Debtors and its affiliates; and (vii) conducted forensic analysis of banking records of financial

institutions that provided services to the Debtors and its affiliates.

       36.     Moreover, the Joint Liquidators performed further activities from the BVI in

parallel with the investigations, such as: (i) organized meetings with the Brazilian Creditors; (ii)

made requests to the BVI Court to, among other things, authorize the application for recognition

of the BVI Liquidation Proceedings in foreign jurisdictions, to send a letter of request of assistance

to Jersey, to commence a liquidation proceeding in relation to MacDoel, and to seek to unify the

estates of the Debtors in a pool; (iii) had the BVI Liquidation Proceedings recognized in Jersey;

(iv) sought cooperation from Jersey banks to obtain control over assets of the Debtors and its

affiliates; (v) retained attorneys in foreign jurisdictions to provide legal advice and to take legal

action to recover the Debtors’ assets; (vi) engaged agents in a foreign jurisdiction to hold shares




                                             Page 8 of 12
               Case 19-26542        Doc 2-1     Filed 12/11/19      Page 10 of 44




owned by the Debtors as required by local law; (vii) demanded from a foreign company the

payment of dividends owed to the Debtors; (viii) negotiated the assignment of a loan with a value

of in excess of US$20 million, issued by Deutsche Bank on behalf of Kildare, from Deutsche Bank

to Kildare and commenced steps to recover the loan and (ix) obtained funding for payment of

expenses and costs related to the investigation of the fraud and the recovery of assets for the

Debtors’ estate.

       37.     As a joint liquidator of the Debtors, I have the power to, among other things,

administer and supervise the liquidation of the Debtors’ assets, investigate the actual causes of the

liquidation, and, when necessary and with the court’s authorization, pursue causes of action for

the benefit of creditors. I have authority to act as the Debtors’ foreign representative to seek

Chapter 15 recognition of the BVI Bankruptcy Cases or any other auxiliary proceedings abroad.

       38.     For the reasons set forth below, I am advised of the following: (i) that I am a duly

appointed “foreign representative” of the BVI Bankruptcy Proceedings and that the BVI

Bankruptcy Proceedings constitutes “foreign proceedings” within the meaning of subsections

101(23) and (24) of the Bankruptcy Code, respectively; (ii) that this case was properly commenced

in accordance with the requirements of the Bankruptcy Code; and (iii) that the BVI Bankruptcy

Proceedings satisfy all the requirements to be recognized as “foreign main proceedings” under

Chapter 15 of the Bankruptcy Code.

       39.     Based on the latest findings in the investigations, the creditors have claims against

the Debtors of more than US$172 million.

       40.     Because my investigation is ongoing, I am not yet able to ascertain the total value

and/or location of the Debtors’ assets.




                                            Page 9 of 12
               Case 19-26542        Doc 2-1     Filed 12/11/19      Page 11 of 44




                               GROUNDS FOR RECOGNITION

       41.     As judicial administrator, I am bestowed with the power to, among other things,

investigate the affairs of the Debtors for purpose of recovering assets for the benefit of the

creditors. This includes pursuing any available causes of action.

       42.     As stated above, the Debtors participated in the fraud against the Brazilian

Creditors. As joint liquidator, I am charged with conducting an analysis of the Debtors and their

related entities and to understand the activities related to the fraud. In particular, I need to

investigate the business, affairs, and worldwide dealings of the Debtors’ principals and other

relevant related companies to, among other things, reconstruct their affairs in relation to the

Debtors, the fraud, and the resulting BVI Bankruptcy Proceedings.

       43.     Additionally, I have learned through investigations that assets of the Debtors may

be concealed in the United States and in foreign tax havens by using names of the relatives of the

Debtors’ principals and offshore entities. As a result, I need to investigate the nature and extent

of any activities undertaken by the Debtors in the United States and the assets of the Debtors. Also,

I need to investigate the possibility that assets in the United States may have been acquired using

funds belonging to the Debtors.

       44.     I am seeking recognition to, among other things, recover the Debtors’ assets as well

as other documentary and testimonial evidence from witnesses in furtherance of my investigative

and asset recovery efforts as part of the BVI Bankruptcy Cases.

       45.     Thereafter, I hope to make recoveries to the extent possible, including by filing

actions and asserting such proprietary claims as may be available to me in the United States. I

may also bring claims against any third parties that are subject to suit and may have damaged or

owe money to the Debtors in the United States, which may be subject to tracing claims.




                                           Page 10 of 12
                  Case 19-26542        Doc 2-1     Filed 12/11/19     Page 12 of 44




COMPLIANCE WITH FEDERAL RULE OF BANKRUPTCY PROCEDURE 1007(A)(4)
        46.       Pursuant to Federal Rule of Bankruptcy Procedure 1007(a)(4), I hereby disclose the

following information:

               a. MATTHEW RICHARDSON and KEVIN HELLARD are the duly appointed “joint

liquidators” in the BVI Liquidation Cases and the authorized foreign representatives of the

Debtors.

               b. MATTHEW RICHARDSON’s and KEVIN HELLARD’s address is as follows:

                            Grant Thornton (British Virgin Islands) Limited
                              171 Main Street, The Barracks, 2nd Floor
                              Road Town, Tortola, British Virgin Islands

For purposes of this Bankruptcy Case, I respectfully request that any correspondence be sent to:

                            Grant Thornton (British Virgin Islands) Limited
                                        c/o Sequor Law, P.A.
                            Attention Gregory S. Grossman or Raul Torrao
                                  1111 Brickell Avenue, Suite 1250
                                        Miami, Florida 33131

               c. I am not aware of any litigation pending in the United States in which the Debtors

are a party.

               d. No provisional relief is being sought under 11 U.S.C. § 1519 against any particular

entity or person at this time. However, as foreign representative of the Debtors, the joint

liquidators reserve the right to seek provisional relief as needed.

                                  SECTION 1515(C) STATEMENT
        47.       Other than this Chapter 15 Petition, there are ongoing foreign proceedings related

to the Debtors filed by the Foreign Representatives before the Royal Court of Jersey, as that term

is defined under section 101(23) of the Bankruptcy Code.




                                              Page 11 of 12
               Case 19-26542        Doc 2-1     Filed 12/11/19     Page 13 of 44




       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury under the laws of the

United States of America that the foregoing is true and correct.

Dated this 10 of December, 2019




                                              _________________________________________
                                              MATTHEW RICHARDSON, as Joint Liquidator in
                                              the Debtors’ court-approved liquidation proceeding




                                           Page 12 of 12
 Case 19-26542   Doc 2-1   Filed 12/11/19   Page 14 of 44




COMPOSITE
 EXHIBIT 1
Case 19-26542   Doc 2-1   Filed 12/11/19   Page 15 of 44
Case 19-26542   Doc 2-1   Filed 12/11/19   Page 16 of 44
Case 19-26542   Doc 2-1   Filed 12/11/19   Page 17 of 44
Case 19-26542   Doc 2-1   Filed 12/11/19   Page 18 of 44
Case 19-26542   Doc 2-1   Filed 12/11/19   Page 19 of 44
Case 19-26542   Doc 2-1   Filed 12/11/19   Page 20 of 44
Case 19-26542   Doc 2-1   Filed 12/11/19   Page 21 of 44
Case 19-26542   Doc 2-1   Filed 12/11/19   Page 22 of 44
Case 19-26542   Doc 2-1   Filed 12/11/19   Page 23 of 44
Case 19-26542   Doc 2-1   Filed 12/11/19   Page 24 of 44
Case 19-26542   Doc 2-1   Filed 12/11/19   Page 25 of 44




EXHIBIT 2
Case 19-26542   Doc 2-1   Filed 12/11/19   Page 26 of 44
Case 19-26542   Doc 2-1   Filed 12/11/19   Page 27 of 44
Case 19-26542   Doc 2-1   Filed 12/11/19   Page 28 of 44
Case 19-26542   Doc 2-1   Filed 12/11/19   Page 29 of 44
Case 19-26542   Doc 2-1   Filed 12/11/19   Page 30 of 44
Case 19-26542   Doc 2-1   Filed 12/11/19   Page 31 of 44
Case 19-26542   Doc 2-1   Filed 12/11/19   Page 32 of 44




EXHIBIT 3
Case 19-26542   Doc 2-1   Filed 12/11/19   Page 33 of 44
Case 19-26542   Doc 2-1   Filed 12/11/19   Page 34 of 44
Case 19-26542   Doc 2-1   Filed 12/11/19   Page 35 of 44
Case 19-26542   Doc 2-1   Filed 12/11/19   Page 36 of 44
Case 19-26542   Doc 2-1   Filed 12/11/19   Page 37 of 44
Case 19-26542   Doc 2-1   Filed 12/11/19   Page 38 of 44




EXHIBIT B
                 Case 19-26542      Doc 2-1       Filed 12/11/19   Page 39 of 44




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION
                                  www.flsb.uscourts.gov

In re:                                                       Case No.:

DURANT INTERNATIONAL CORP                                    Chapter 15

         Debtor in a Foreign Proceeding.
                                              /

                 ORDER GRANTING RECOGNITION OF FOREIGN
              MAIN PROCEEDING PURSUANT TO §§ 1515 AND 1517 OF
            THE BANKRUPTCY CODE AND GRANTING RELATED RELIEF
         This matter came on for hearing on December , 2019 (“Hearing”), upon the Verified

Petition for Recognition of Foreign Main Proceeding Pursuant To §§1515 and 1517 and Request

for Hearing (the “Chapter 15 Petition”) [D.E. 2] of MATTHEW RICHARDSON and KEVIN

HELLARD, (the “Foreign Representatives”), the duly appointed joint liquidators of the estate in

bankruptcy of DURANT INTERNATIONAL CORP (“Durant” or “Debtor”). The Chapter 15

Petition seeks recognition and related relief, pursuant to Chapter 15 of the Bankruptcy Code, of

the Debtor’s bankruptcy case (“BVI Liquidation Case”) pending in the High Court of Justice of

the British Virgin Islands (“BVI Court”). The Court, having considered the Petition, the Verified
                  Case 19-26542       Doc 2-1    Filed 12/11/19     Page 40 of 44



Motion, the Statement of the Foreign Representative and its respective attachments, the argument

of counsel, and being otherwise duly informed, the Court makes the following Order.

          The Court finds:

          A.     Due and timely notice of the filing of the Chapter 15 Petition and the Hearing was

given by the Foreign Representatives.

          B.     This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334.

        C.       Venue of this proceeding is proper in this judicial district pursuant to 28 U.S.C. §

1410.

        D.       This is a core proceeding under 28 U.S.C. § 157(b)(2)(P).

        E.       MATTHEW RICHARDSON and KEVIN HELLARD, each and collectively,

qualify as “foreign representatives” as defined in 11 U.S.C. §101(24).

        F.       This Chapter 15 case was properly commenced pursuant to 11 U.S.C. §§ 1504,

1515, 1517.

        G.       The Foreign Representatives have met the requirements of 11 U.S.C. §§ 1515(b),

1515(c), 1515(d), and Rule 1007(a)(4) of the Federal Rules of Bankruptcy Procedure.

        H.       The BVI Liquidation Case is a foreign proceeding under 11 U.S.C. §§ 101(23) and

1502(4).

        I.       The BVI Liquidation Case is entitled to recognition by this Court under 11 U.S.C.

§ 1517.

        J.       The BVI Liquidation Case is pending in High Court of Justice of the British Virgin

Islands. The Debtor has its center of main interests in Road Town, Tortola, British Virgin Islands

and, accordingly, the BVI Proceeding is a foreign main proceeding under 11 U.S.C. § 1502(4),

entitled to recognition as foreign main proceeding under 11 U.S.C. § 1517(b)(1).
                  Case 19-26542       Doc 2-1     Filed 12/11/19     Page 41 of 44



        K.       The Foreign Representatives are entitled to all relief provided under 11 U.S.C. §

1520.

        L.       The Foreign Representatives are further entitled to the relief expressly set forth in

11 U.S.C. § 1521.

        M.       The relief granted by this Order is necessary and appropriate, in the interests of

public and international comity, consistent with the public policy of the United States, warranted

pursuant to 11 U.S.C. § 1521 and will not cause any hardship to the creditors of the Debtor or other

parties that is not outweighed by the benefits of the relief being granted.

        Accordingly, it is ORDERED AND ADJUDGED that:

        1.       The BVI Liquidation Case is granted recognition as a “foreign main proceeding”

under 11 U.S.C. § 1517.

        2.       The BVI Liquidation Case and the Orders of the BVI Court shall be given full force

and effect and be binding on and enforceable in the United States against all persons and entities.

This includes without limitation, the Order appointing the Foreign Representatives as joint

liquidators of the Debtor.

        3.       The Foreign Representatives are entrusted with the full administration and

realization of all or a part of the Debtor’s bankruptcy estate and assets located in the United States.

        4.       The Foreign Representatives, jointly and severally, shall have the authority to act

independently to carry out any of the duties and powers granted by this Order.

        5.       The provisions of 11 U.S.C. § 1520 apply to this proceeding.

        6.       All persons and entities are stayed from commencing or continuing any action or

proceeding concerning the assets, rights, obligations or liabilities, of the Debtor located in the

United States.




                                                   3
                Case 19-26542        Doc 2-1     Filed 12/11/19     Page 42 of 44



       7.      All persons and entities are stayed from executing against the assets of the Debtor

located in the United States.

       8.      All persons and entities are prohibited from transferring, encumbering, disposing

of, or exercising control over of any assets of the Debtor located in the United States.

       9.      All persons and entities provided notice of this Order who are in possession,

custody or control of property, or the proceeds thereof, of the Debtor or the Debtor’s bankruptcy

estate located within the territorial jurisdiction of the United States, shall immediately advise the

Foreign Representatives by written notice sent to the following addresses:

                    MATTHEW RICHARDSON and/or KEVIN HELLARD
                      Grant Thornton (British Virgin Islands) Limited
                                   c/o Sequor Law, P.A.
                       Attention Gregory S. Grossman or Raul Torrao
                             1111 Brickell Avenue, Suite 1250
                                   Miami, Florida 33131

which written notice shall set forth: (i) the nature of such property or proceeds; (ii) when and how

such property or proceeds came into the custody, possession or control of such person or entity;

and (iii) the full identity and contact information for such person or entity. The Foreign

Representatives shall file with the Court information demonstrating those persons and/or entities

to whom he has provided notice of this Order.

       10.     The Foreign Representatives are authorized to examine witnesses, take evidence or

seek the delivery of information concerning the assets, affairs, rights, obligations or liabilities of

the Debtor or the Debtor’s bankruptcy estate pursuant to §1521(a)(4), the Federal Rules of

Bankruptcy Procedure, including without limitation the procedure of Fed. R. Bankr. P. 2004 and

Local Rule 2004-1, without further order of this Court.

       11.     The Foreign Representatives are further authorized to operate and may exercise the

powers of a trustee under, and to the extent provided by 11 U.S.C. §§ 363 and 552.



                                                  4
                  Case 19-26542       Doc 2-1     Filed 12/11/19     Page 43 of 44



       12.       Notwithstanding any provision in the Bankruptcy Rules to the contrary, (i) this

Order shall be effective immediately and enforceable upon entry and shall constitute a final order

within the meaning of 28 U.S.C. § 158(a); (ii) Foreign Representatives are not subject to any stay

in the implementation, enforcement, or realization of the relief granted in this Order; and (iii)

Foreign Representatives are authorized and empowered, and may in his discretion and without

further delay, take any action and perform any act necessary to implement and effectuate the terms

of this Order.

       13.       No action taken by Foreign Representatives in preparing, disseminating, applying

for, implementing, or otherwise acting in furtherance of the BVI Liquidation Case or any order

entered in or in respect of the Chapter 15 case (including any adversary proceedings or contested

matters) will be deemed to constitute a waiver of immunity afforded the Foreign Representatives,

including pursuant to 11 U.S.C. §§ 306 and 1510.

       14.       This Court shall retain jurisdiction with respect to the enforcement, amendment or

modification of this Order, any requests for additional relief or any adversary proceeding brought

in and through this Chapter 15 case, and any request by any person or entity for relief from the

provisions of this Order.

       15.       This Court shall retain jurisdiction with respect to the administration, realization,

and distribution of the assets of the Debtor within the territorial jurisdiction of the United States.

                                                 ###

Submitted by:
Gregory S. Grossman, Esq.
Raul Torrao, Esq.
SEQUOR LAW
1111 Brickell Avenue, Suite 1250
Miami, Florida 33131
Telephone:    (305) 372-8282
Facsimile:    (305) 372-8202



                                                   5
               Case 19-26542       Doc 2-1     Filed 12/11/19    Page 44 of 44



E-Mail:    ggrossman@sequorlaw.com
           rtorrao@sequorlaw.com

(Attorney Gregory S. Grossman is directed to serve a copy of this Order on all interested parties
who are non-CM/ECF users and file a proof of service within 3 days of entry of the Order)




                                               6
